Name: Commission Regulation (EEC) No 413/92 of 19 February 1992 on arrangements for imports into Germany, France, Benelux, the United Kingdom, Ireland, Denmark, Greece, Spain and Portugal of certain textile products (category 1) originating in Thailand
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  international trade
 Date Published: nan

 No L 46/8 Official Journal of the European Communities 21 . 2. 92 COMMISSION REGULATION (EEC) No 413/92 of 19 February 1992 on arrangements for imports into Germany, France, Benelux, the United Kingdom, Ireland, Denmark, Greece, Spain and Portugal of certain textile products (category 1) originating in Thailand THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Thailand between 4 February 1992 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from Thailand before the date of entry into force of this Regu ­ lation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3734/91 (2), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 1 ) specified in the Annex hereto and originating in Thailand have exceeded the level referred to in Article 11 (2) ; HAS ADOPTED THIS REGULATION : Whereas imports of these products into Italy are already subject to regional quantitative limits for the year 1992 by Regulation (EEC) No 3734/91 ; Article 1 Without prejudice to the provisions of Article 2, imports into Germany, France, Benelux, the United Kingdom, Ireland, Denmark, Greece, Spain and Portugal of the cate ­ gory of products originating in Thailand and specified in the Annex hereto shall be subject to the provisional quan ­ titative limits set out in that Annex. Whereas the Agreement on trade in textile products between Thailand and the Community, applied since 1 January 1987, has been extended until the end of 1992 by an exchange of letters initialled on 8 October 1991 and applied provisionally from 1 January 1992 ; Article 2 1 . Products referred to in Article 1 shipped from Thai ­ land to Germany, France, Benelux, the United Kingdom, Ireland, Denmark, Greece, Spain and Portugal before the date of entry into force of this Regulation and not yet released for free circulation shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. The provisional limits referred to in Article 1 shall not, however, prevent the importation of products covered by them but shipped from Thailand before the date of entry into force of this Regulation. Whereas, in accordance with Article 11 (5) of Regulation (EEC) No 4136/86, on 4 February 1992 Thailand was notified of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested Thailand for a provisional period of three months to limit its exports to Germany, France, Benelux, the United Kingdom, Ireland, Denmark, Greece, Spain and Portugal of products falling within category 1 to the provisional quantitative limits set out in the Annex with effect from the date of the request for consultations ; whereas pending the outcome of the requested consulta ­ tions quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas Article 11 (13) ensures that the quantitative limits are observed by means of a double-checking system Article 3 1 . Imports of products referred to in Article 1 shipped from Thailand to Germany, France, Benelux, the United Kingdom, Ireland, Denmark, Greece, Spain and Portugal (') OJ No L 387, 31 . 12. 1986, p. 42. (2) OJ No L 352, 21 . 12. 1991 , p. 7. 21 . 2. 92 Official Journal of the European Communities No L 46/9 after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. February 1992 and released for free circulation shall be deducted from the quantitative limits laid down. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 4 February until 3 May 1992. 2. All quantities of products shipped from Thailand to Germany, France, Benelux, the United Kingdom, Ireland, Denmark, Greece, Spain and Portugal on or after 4 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 1992. For the Commission Frans ANDRIESSEN Vice-President No L 46/10 Official Journal of the European Communities 21 . 2. 92 ANNEX Category CN code Description Third country Unit Member States Quantitative limits from 4 February to 3 May 1992 1 5204 1 1 00 Cotton yarn, not put up for retail sale Thailand tonnes D 345 520419 00 F 121 BNL 715 5205 11 00 UK 395 520512 00 IRL 26 5205 13 00 DK 41 5205 14 00 GR 48 5205 15 10 ES 88 5205 15 90 PT 25 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 2510 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 520611 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 520615 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 3200 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00